Citation Nr: 1027590	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
left wrist disability.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1995 to August 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO) that 
granted service connection and awarded a 10 percent rating for a 
left wrist disability, effective September 1, 2006.  


FINDINGS OF FACT

1.  The Veteran's left wrist disability has been manifested by 
pain and limitation of movement after repetitive use.  There is 
no objective evidence of ankylosis or muscle injury.  

2.  The Veteran has mild incomplete paralysis due to his left 
wrist disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.59, 4.69, 4.71a, Diagnostic Codes 
(DCs) 5214, 5215, 5228, 5229, 5230, 5307 (2009).  

2.  The criteria for a 10 percent rating, but not greater, for 
peripheral neuropathy of a left upper extremity have been met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8516 
(2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In correspondence dated in May 2006 and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In, the May 2006 letter the RO also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The 
examination report is fully adequate as it reflects consideration 
of the history of the disorder, and contains all findings and 
opinions necessary to evaluate the claim.  Thus, the duties to 
notify and assist have been met. 




Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Spencer 
v. West, 13 Vet. App. 376, 382 (2000); Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or peri articular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2009).  For VA compensation 
purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal radial deviation of the wrist is from 0 to 20 degrees, and 
normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
wrist is considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010 (traumatic arthritis) direct that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.  In this case, although there is x-ray evidence of 
arthritis, the Veteran is already in receipt of a 10 percent 
rating under a limitation of motion code.  Therefore, he is not 
entitled to an increased rating for his left wrist disability 
under the Diagnostic Codes for arthritis.

Service treatment records show that the Veteran is right-handed.  
Therefore, his left wrist will be evaluated under the criteria 
for the minor arm categories.  38 C.F.R. § 4.69 (2009).

The Veteran's left wrist disability has been rated as 10 percent 
disabling under DC 5215.  Diagnostic Code 5215 provides ratings 
based on limitation of motion of the wrist.  Limitation of palmar 
flexion in line with the forearm is rated 10 percent disabling 
for the major wrist and 10 percent for the minor wrist.  
Limitation of dorsiflexion to less than 15 degrees is rated 10 
percent disabling for the major wrist and 10 percent for the 
minor wrist.  38 C.F.R. § 4.71a, DC 5215.  

Limitation of motion of individual digits is evaluated under 
Diagnostic Codes 5228 through 5230.  38 C.F.R. § 4.71a, DCs 5228-
5230 (2009).  Only Diagnostic Code 5228 provides for a rating in 
excess of 10 percent.  Under this provision, a 20 percent rating 
is warranted for limitation of motion with a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers. 

Diagnostic Code 5229 indicates that a noncompensable rating is 
warranted for limitation of motion of either index or long finger 
if there is a gap of less than one inch (2.5 cm) between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, and extension is 
limited by no more than 30 degrees.  A 10 percent rating is 
warranted for limitation of motion of either index or long finger 
if there is a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by more 
than 30 degrees.  Diagnostic Code 5230 indicates that any 
limitation of motion of either ring or little finger is 
noncompensable.  See 38 C.F.R. § 4.71a, DCs 5229, 5230.  The 
Board notes that the Veteran is already service connected, at a 
noncompensable rating, for a left hand ring finger metacarpal 
fracture. 

In considering the applicability of other diagnostic codes, the 
Board finds that DC 5214 (ankylosis of the wrist) and DC 5307 
(flexion of wrist and fingers) are not applicable in this 
instance, as the medical evidence does not show that the Veteran 
has any of those conditions.  Specifically, no treatment record, 
or any report of VA examination for the period under 
consideration demonstrate any objective finding of ankylosis or 
muscle injury in the left hand or wrist. 

Service treatment records dated from April 2006 to August 2006 
show that the Veteran was treated intermittently for his left 
wrist disability.  A June 2006 examination indicated that the 
Veteran experienced such symptoms as pain, clicking of the wrist 
with ulnar deviation, and numbness.  Range of motion testing 
showed 70 degrees dorsiflexion and 80 degrees palmar flexion.  
The Veteran had 20 degrees radial deviation and 45 degrees ulnar 
deviation.  There was additional limited motion and pain after 
repetitive movement.  The Veteran also underwent an MRI in June 
2006 and the physician found a left triangular fibrocartilage 
tear and a tear and separation of the left ulnar collateral 
ligament.  A July 2006 record shows that the Veteran underwent a 
left wrist arthroscopic operation and had work restrictions for 
30 days after the operation.  

On VA examination in March 2009, the Veteran stated that he was a 
dentist and had to hold certain dental instruments with his left 
hand, which he found to be awkward and painful.  The Veteran 
reported left wrist deformity, giving way, pain, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
swelling, and tenderness.  He also reported that he had missed 
seven weeks of work due to his left wrist disability.  Range of 
motion testing of the left wrist showed 30 degrees dorsiflexion, 
60 degrees palmar flexion, 20 degrees radial deviation, and 25 
degrees ulnar deviation.  The examiner noted some tenderness with 
palpation, flexion, and extension.  He also noted there was an 
audible sound over the left wrist, with left flexion and 
extension.  He diagnosed traumatic fracture of the fourth 
metacarpal with an associated tear of the triangular 
fibrocartilage complex (TFCC), lunotriquetral and subsequent 
surgical repair.  

Post service medical records dated from August 2007 to August 
2009 show that the Veteran was treated intermittently for his 
left wrist disability.  An August 2007 electrodiagnostic test, 
revealed an abnormal study with findings consistent with left 
dorsal ulnar cutaneous neuropathy.  A May 2008 MRI indicated that 
the Veteran had degenerative changes about the left distal 
forearm and wrist, and a June 2008 arthrogram of the left wrist 
demonstrated a full-thickness tear in the triangular 
fibrocartilage.  A May 2009 VA medical record indicates that the 
Veteran complained of pain, numbness, and paresthesia in the left 
wrist, hand, and fingers.  The Veteran also complained of a 
burning sensation in his left wrist.  An August 2009 VA medical 
report shows that the Veteran was diagnosed with left wrist pain 
and possible early left ulnar neuropathy.  

The Board finds that an increased rating for the Veteran's left 
wrist disability is not warranted.  The highest assignable rating 
for limitation of wrist motion under Diagnostic Code 5215 is 10 
percent.  Therefore, an increased rating cannot be assigned under 
DC 5215.  A rating in excess of 10 percent may be assigned for 
ankylosis of the wrist under Diagnostic Code 5214, but there is 
no objective medical evidence of any ankylosis.  See 38 C.F.R. § 
4.71a, DC 5214.  Regarding motion in the hand, a 20 percent 
rating may be assigned under DC 5228 for limitation of the thumb 
with a gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
However, the evidence of record does not show any loss of thumb 
motion.  Thus, a rating in excess of 10 percent is not warranted 
for the Veteran's left wrist disability. 

However, the Veteran has complained of neurological abnormalities 
related to his left wrist disability, including numbness, 
paresthesia and burning in his wrist.  The Board finds that the 
current medical evidence shows that the Veteran has been 
diagnosed with left dorsal ulnar cutaneous neuropathy as of 
August 2007.  Therefore, a separate 10 percent rating for a 
disease of the peripheral nerves is warranted as of August 31, 
2007, the date first shown in the medical evidence of record that 
the criteria for a compensable separate rating were met following 
revision of the rating criteria to provide for such a rating.  
The Board finds that a higher rating for a disease of the left 
ulnar nerve is not warranted because the involvement is wholly 
sensory and more nearly approximates the criteria of mild 
incomplete paralysis.  38 C.F.R. § 4.124a, DC 8516 (2009). 

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of record 
related to limitation of motion and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased initial rating.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the orthopedic manifestations of the Veteran's 
left wrist disability did not warrant a rating in excess of 10 
percent disabling for the period under consideration.  However, 
the Board finds that the Veteran is entitled to a separate 10 
percent rating under DC 8516 for the neurological component of 
his left wrist disability as of August 31, 2007.  The Board has 
resolved all reasonable doubt in favor of the claimant in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Extra-schedular Rating

The Board finds no evidence that the Veteran's service connected 
left wrist disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service connected left wrist disability does not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  

The Board has noted that the Veteran's co-workers stated that it 
is difficult to assist the Veteran during dental procedures 
because of the way the Veteran must hold the dental instruments 
to avoid pain.  Additionally, the Veteran has reported increased 
absenteeism due to his left wrist disability.  However, the Board 
finds that the evidence does not show frequent hospitalization 
due to the left wrist disability or that the disability causes 
marked interference with employment beyond that envisioned by the 
schedular rating already assigned.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996). 






ORDER

Entitlement to an increased initial rating for the orthopedic 
manifestations of a left wrist disability is denied.

A separate 10 percent rating for the neurological manifestations 
of a left wrist disability under Diagnostic Code 8516 is granted, 
as of August 31, 2007.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


